DETAILED ACTION
Regarding Claims 1-10, 12, 20-24, 26. Cancelled.
Claim Rejections - 35 USC § 112
1.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 08/30/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 11, 13-19, 25, 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 11 as a representative example, we recognize that the limitations “identifying one of the first half, the second half and the mid-point, as having the fault, comprises comparing (tn2 —tm1) with (tm2 — tn1), wherein tm1 and tm2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the first terminal, and tn1 and tn2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the second terminal, and estimating the fault location based on the identification of the first half, the second half and the mid-point, as having the fault, the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and second terminals, and length of the power transmission line,” are abstract ideas as they involve a combination of mental process and usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals”, “a travelling wave detector for obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals” “device is an intelligent electronic device associated with one of the first and the second terminal, and wherein the device receives the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal, and receives the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line,” “the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively”, “the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals” and “processor” are recited, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality and recitation of general purpose computer for implementing the abstract idea. Furthermore, the claim does not improve the functioning of any devices. Additionally, the claim does not improve technology, as the claimed invention is generally recited and does not reflect the improvement with lack of sufficient details as to how the claimed invention results in the said improvement. Note that in order to prove improvement in technology, both the original disclosure and the claimed invention must show sufficient details that shows the improvement. In short, the claim does not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals”, “a travelling wave detector for obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals” “device is an intelligent electronic device associated with one of the first and the second terminal, and wherein the device receives the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal, and receives the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line,” “the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively”, “the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals” and “processor” are recited, but said limitation are directed to data collection activity that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea. Similar rejections are made for other independent and dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 13, 25-27 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gilany et al., “Traveling wave-based fault location scheme for multi-end aged underground cable system,” IEEE Transaction on Power delivery (2007) (cited by the Applicant) (hereinafter Gilany) in view of Schweitzer US-PGPUB 2013/0096854 (hereinafter Schweitzer)

          Regarding Claims 11, 20 and 25 and 32. Gilany discloses fault location in a power transmission line connecting a first terminal with a second terminal (Abstract), comprising:

obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals, (Fig. 1 and 4, Bewley diagram; IV: Fault-location solution in single -phase aged plain cable, section A, for fault in first and second halves; Section V, measuring voltages at the terminals), 

estimating the fault location based on the identification of the first half, the second half and the mid-point, as having the fault, the arrival times of the first and second peaks of the travelling waves detected from measurements carried out at the first and second terminals, and length of the power transmission line (Fig. 1; IV: Fault-location solution in single -phase aged plain cable, section A, Eqns. 2 and 4)

Gilany does not disclose a processor of a device associated with a power transmission line, and identifying one of the first half, the second half and the mid-point, as having the fault, comprises comparing (tn2 —tm1) with (tm2 — tn1), wherein tm1 and tm2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the first terminal, and tn1 and tn2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the second terminal.

Schweitzer discloses an IED with a processor associated with a power transmission line for estimating the fault location (Fig. 1, IED; Fig. 2; Paragraphs [0024]; [0028]-[0029]; Abstract), and using the differences of the arrival times of the traveling waves to left and right terminals involving multiple reflections (Paragraphs [0079]-[0084])

         Gilany discloses the Bewley lattice diagram depicting the multiple arrival times and changes in the fault location in accordance with the lengths of the reflections between the left and right terminals (Figs. 1 and 4). Schweitzer meanwhile, discloses determining the location of the fault using the differences of the arrival times of the traveling waves at the left and right terminals. As such, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Schweitzer and Gilany and have a processor of a device associated with a power transmission line, and to identify one of the first half, the second half and the mid-point, as having the fault, by comparing (tn2-tm1) with (tm2-tn1), wherein tm1 and tm2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the first terminal, and tn1 and tn2 are the arrival times of the first and second peaks obtained for the travelling wave detected from the measurements carried out at the second terminal, since it only requires the routine skill of recognizing the fault positions involving multiple reflections and mathematical differences in the arrival times using the Bewley lattice diagram.

          Regarding Claims 13 and 27. Gilany discloses the Bewley lattice diagram depicting the arrival times and changes in the fault location in accordance with the lengths of the reflections (Figs. 1 and 4). Schweitzer meanwhile, discloses determining the location of the fault using the differences of the arrival times of the traveling waves at the left and right terminals. Although the modified Gilany does not disclose the fault is identified in the first half if (tn2 — tm1) is greater than (tm2 — tn1), and the fault is identified in the second half if (tm2 — tn1) is greater than (tn2 — tm1), it would have been obvious to combine the teachings of Schweitzer and Gilany to arrive at the limitations, since it only requires the routine skill of recognizing the fault positions involving multiple reflections and mathematical differences in the arrival times using the Bewley lattice diagram.

          Regarding Claim 33. Schweitzer discloses the device is an intelligent electronic device associated with the first terminal (Fig. 1)

          Regarding Claim 34. Schweitzer discloses the device is configured to receive the measurements carried out at the corresponding terminal from measurement equipment associated with the first terminal, and to receive the measurements carried out at the second terminal over a communication channel from a device associated the second terminal of the power transmission line (Fig. 2)

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gilany, “Traveling wave-based fault location scheme for multi-end aged underground cable system,” IEEE Transaction on Power delivery (2007) in view of Schweitzer US-PGPUB 2013/0096854 as applied to Claim 20, and further in view of Stoupis US-PGPUB 2016/0308345 (hereinafter Stoupis)

          Regarding Claims 35 and 36. The modified Gilany does not disclose the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively (claim 36, wherein the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals)

Stoupis discloses a system for locating fault, including IED transmitting the collected data to server (Paragraph [0049])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Stoupis in the modified Gilany and have a server connected with intelligent electronic devices associated with the first and second terminals respectively (claim 36, wherein the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals), and store the parameters for analysis.

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. Note: With regard to 103, the rejection has been updated as shown above.
         With respect to 101, In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to estimating a fault location, an abstract idea. 
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, even if the claims may be directed to specific abstract ideas for estimating a fault location, do not make the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of transmission line without the abstract integrated into a practical application and without the additional elements amounting to significantly more than the abstract idea, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Having said that, the subject matter eligibility analysis continues with the examination of the additional elements with respect to the practical application and significantly more criteria. Looking at the claimed invention, the claims additionally recite
“ obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals”, “a travelling wave detector for obtaining arrival times of a first peak and a second peak of travelling waves detected from measurements carried out at the first and second terminals” “device is an intelligent electronic device associated with one of the first and the second terminal, and wherein the device receives the measurements carried out at the corresponding terminal from measurement equipment associated with the corresponding terminal, and receives the measurements carried out at the other terminal over a communication channel from the device associated the other terminal of the power transmission line,” “the device is a server connected with intelligent electronic devices associated with the first and second terminals respectively”, “the server receives travelling wave parameters obtained by the intelligent electronic devices from the measurements carried out at the respective terminals” but said limitations are merely directed to insignificant data collection activity and processing of the collected data that are well-understood, routine and conventional. Additionally, the claims in the instant application with the various components, such as processor, measurement equipment and intelligence device, the focus of the claims is not on such an improvement in said components as tools (as in Enfish), or focused on a specific asserted improvement in estimating the fault location in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the Applicant is basically claiming the algorithm itself.
          Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional detector, IED and processor for gathering and analyzing the collected information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses detectors in a well-understood, routine and conventional way.
          Furthermore, the Example 45 has a different fact pattern and therefore do not control and the Applicant’s argument is moot.
          In Summary, the claims in the instant application are directed to estimating the fault location without the abstract idea being integrated into a practical application and without the additional elements amounting to significantly more. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857